ROBB, Judge,
concurs with separate opinion.
I fully concur with the majority opinion, but write separately to address a means which may prevent an inequitable final resolution of this case and protect the "best interest" of M.G.S. After reviewing the facts and cireumstances of this case, I believe that the appointment of a guardian ad litem to represent M.G.S.'s interests at the adoption proceeding would be highly appropriate. Under Indiana Code section 29-3-2-3(a), the court must appoint a guardian ad litem to represent the interests of a minor "if the court determines that the ... minor is not represented or is not adequately represented by counsel." Indiana Trial Rule 17(C) provides, similarly, that "If an infant .... is not represented, or is not adequately represented, the court shall appoint a guardian ad litem for him...." Under these rules, a trial judge need only appoint a guardian ad litem if he believes the minor is not otherwise adequately represented. Crayne v. M.K.R.L., 413 N.E.2d 311, 313 (Ind.Ct.App.1980). Although Wachowski's paternity petition is time-barred, a petition filed by M.G.S. would not violate the statute of limitations. A child may file a paternity petition at any time before he reaches the age of twenty. Ind.Code § 81-14-5-2(b). If the child is incompetent, he may file the petition through his guardian, guardian ad litem, or next friend. Ind.Code § 31-14-5-2(a). Thus, in my view the appointment of a guardian ad litem by the adoption court to represent M.G.S. may truly be the only way to safeguard the child's interests.